715 N.W.2d 883 (2006)
475 Mich. 885
Robert J. WILLIAMS, Karla Williams, Matthew Goodman, Amy Goodman, Thomas Foot, Jacqueline Foot, William Bigelow, Margo Bigelow, Carl Qualmann, Marge Qualmann, Calvin Robertson, Virginia Robertson, Roger Howard, Nancy Howard, John F. Mills, and Kathleen A. Mills, Plaintiffs-Appellants,
v.
CITY OF TROY and Ken Freund, d/b/a Freund & Associates, Defendants-Appellees.
Docket No. 130385. COA No. 263366.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the December 13, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.